DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 17 FEBRUARY 2021 has been entered.

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Macinnis et al., US 2014/0344443 in view of Yousefi et al., US 2012/0105637 and further in view of Frishman, US 2016/0088300.

Regarding claim 1, Macinnis discloses an electronic device comprising a signal output device (server device; Fig. 1, element 100, and wherein this can include a set-top box; page 1, paragraph 13) and a display device (client device; Fig. 1, element 190, and wherein this can include a television, computer display, etc.; page 1, paragraph 13), 
wherein the signal output device has a function of dividing an image signal into a plurality of signals (device can separate content into segments and chunks for distribution; page 3, paragraph 24), 
wherein the display device has a function of combining the plurality of signals and displaying an image according to the image signal (client device can reassemble, i.e. combine the received segments/chunks; page 3, paragraph 25, and for presentation with a display; Fig. 1, element 196, and page 1, paragraph 13), 
wherein the plurality of signals comprises a first signal and a second signal (including at least a signal of segments/chunks for channel 1, and a signal of segments/chunks for channel 2, i.e. at least first and second signals; page 3, paragraphs 24-25), 
wherein the signal output device has a function of transmitting the first signal to the display device via a wired transmission path (transmission of at least a first signal via channel 2, which includes an optical channel, i.e. wired; page 3, paragraph 24, and 
wherein the signal output device has a function of transmitting the second signal to the display device via a wireless transmission path (transmission of at least a second signal via channel 1, which includes a wireless channel; page 3, paragraph 24, and wherein channels for transmission can include other forms such as Wi-Fi, Bluetooth, etc.; page 3, paragraph 22).
While Macinnis also discloses wherein the signal output device is configured to transmit the first signal and the second signal (transmission of at least a first signal via channel 2 and transmission of at least a second signal via channel 1; page 3, paragraph 24, and wherein channels for transmission can include various forms such as wired, cable, Wi-Fi, Bluetooth, etc.; page 3, paragraph 22), Macinnis does not explicitly disclose wherein a first signal contains data corresponding to a right part of an image and a second signal contains data corresponding to a left part of the image, wherein, when displaying the image according to the image signal the left part of the image does not overlap with the right part of the image; and
transmitting a first signal and a second signal concurrently.
In a related art, Yousefi does disclose displaying an image according to the image signal (device displaying video signals; page 43, paragraph 548); and
a device is configured to transmit a first signal and a second signal concurrently (system can concurrently transmit various signals, and wherein these signals can be concurrently transmitted via wired and wireless connections; page 37, paragraphs 477 and 485, and page 38, paragraph 494).

Macinnis in view of Yousefi does not explicitly disclose wherein a first signal contains data corresponding to a right part of an image and a second signal contains data corresponding to a left part of the image, wherein, when displaying the image according to the image signal the left part of the image does not overlap with the right part of the image.
In a related art, Frishman does disclose wherein a first signal contains data corresponding to a right part of an image and a second signal contains data corresponding to a left part of the image (image frame(s) may be split into left half image and right half image; page 3, paragraph 45, and page 4, paragraph 55, and separate streams for the left/right image content are transmitted to receiver; page 3, paragraphs 48-49), wherein, when displaying the image according to the image signal the left part of the image does not overlap with the right part of the image (combining the streams into a single stream; page 3, paragraph 50, and combining the half images and displaying, wherein the images do not overlap, i.e. left half and right half are recombined to form original whole image; page 7, paragraphs 111-112, and Fig. 3A, elements 303, 304, 305, and 326).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis, 

Regarding claim 7, Macinnis in view of Yousefi and Frishman discloses the signal output device and the display device (Macinnis; server device; Fig. 1, element 100, and wherein this can include a set-top box; page 1, paragraph 13, and client device; Fig. 1, element 190, and wherein this can include a television, computer display, etc.; page 1, paragraph 13); and  
at least one of a camera, a battery, a switch, a microphone, and a speaker (Yousefi; including at least a camera; page 7, paragraph 157, and a battery page 24, paragraph 348).

Claims 2-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Macinnis et al., US 2014/0344443 in view of Huang et al., US 2010/0263012 and further in view of Yousefi et al., US 2012/0105637 and Frishman, US 2016/0088300.

Regarding claim 2, Macinnis discloses an electronic device comprising a signal output device and a display device, wherein the signal output device has a function of transmitting a first signal to the display device via a wired transmission path, wherein the signal output device has a function of transmitting a second signal to the display device via a wireless transmission path as described and cited previously in similar claim 1.  

wherein the first circuit has a function of selecting a transmission path of an image signal (receiving content from external source/path, or internal storage source/path; page 2, paragraph 14, and Fig. 1, element 110, and can be implemented with various processing circuitry; page 4, paragraph 31), 
wherein the second circuit has a function of dividing an image signal transmitted from the first circuit into a plurality of signals (various components, including chunk distributor can divide/group content into segments/chunks for distribution; page 3, paragraph 25, and Fig. 1, element 172, and wherein can be implemented with various processing circuitry; page 4, paragraph 31), 
wherein the plurality of signals comprises the first signal and the second signal (including at least a signal of segments/chunks for channel 1, and a signal of segments/chunks for channel 2, i.e. at least first and second signals; page 3, paragraphs 24-25), 
wherein the third circuit has a function of converting the first signal transmitted from the second circuit into a modulation signal (signal can be modulated based on information about the network; page 3, paragraph 21, and wherein can be implemented with various processing circuitry; page 4, paragraph 31), 

wherein the display device comprises a fifth circuit, a sixth circuit, and a seventh circuit, and a display portion (client device with various elements; Fig. 1, elements 192, 194, and 196, and page 3, paragraph 25, and components can be implemented with various processing circuitry; page 4, paragraph 31), 
wherein the fifth circuit has a function of receiving the modulation signal sent from the fourth circuit (receiving via network interface; Fig. 1, element 192, and page 1, paragraph 13, and components can be implemented with various processing circuitry; page 4, paragraph 31), 
wherein the sixth circuit has a function of utilizing the modulation signal transmitted from the fifth circuit and converting it to the first signal (decoding signals; Fig. 1, element 192, and page 1, paragraph 13, and components can be implemented with various processing circuitry; page 4, paragraph 31),
wherein the seventh circuit has a function of composing an image displayed on the display portion from the second signal transmitted from the second circuit and the first signal transmitted from the sixth circuit (client can reassemble the various signals of segments/chunks into displayable content for the display portion; page 3, paragraph 25, and wherein components can be implemented with various processing circuitry; page 4, paragraph 31, and with display portion; Fig. 1, element 196, and page 1, paragraph 13), and

a first antenna; 
transmission using the first antenna; 
a second antenna; 
receiving with use of the second antenna; 
demodulating a modulation signal; and
wherein a first signal contains data corresponding to a right part of an image and a second signal contains data corresponding to a left part of the image, and
wherein, in the image displayed on the display portion, the left part of the image does not overlap with the right part of the image.
In a related art, Huang does disclose a first antenna, and transmission using the first antenna (at least first antenna used to transmit; page 5, paragraph 61, and Fig. 4, element 32E); 
a second antenna, and receiving with use of the second antenna (at least second antenna used to receive; page 5, paragraph 60, and Fig. 4, element 36E); 
demodulating a modulation signal (can perform various functions including demodulation, i.e. of a modulated signal; page 5, paragraph 59); and 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis and Huang, by allowing the disclosed devices of Macinnis to include various antennas and demodulation components, in order to provide an improved system and method for sending a base stream of a data stream to a first network for transmission to user equipment, and sending an enhancement stream of the data stream to a second network for transmission to user equipment (Huang; page 2, paragraph 22).
Macinnis in view of Huang does not explicitly disclose transmitting a first signal and a second signal concurrently; and
wherein a first signal contains data corresponding to a right part of an image and a second signal contains data corresponding to a left part of the image.
In a related art, Yousefi does disclose a device is configured to transmit a first signal and a second signal concurrently (system can concurrently transmit various signals, and wherein these signals can be concurrently transmitted via wired and wireless connections; page 37, paragraphs 477 and 485, and page 38, paragraph 494).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis, Huang, and Yousefi, by allowing concurrent transmissions with wired and wireless paths, in order to provide an improved system and method for performing multi-level video processing (Yousefi; see abstract).

In a related art, Frishman does disclose wherein a first signal contains data corresponding to a right part of an image and a second signal contains data corresponding to a left part of the image (image frame(s) may be split into left half image and right half image; page 3, paragraph 45, and page 4, paragraph 55, and separate streams for the left/right image content are transmitted to receiver; page 3, paragraphs 48-49), and wherein, in the image displayed on the display portion, the left part of the image does not overlap with the right part of the image (combining the streams into a single stream; page 3, paragraph 50, and combining the half images and displaying, wherein the images do not overlap, i.e. left half and right half are recombined to form original whole image; page 7, paragraphs 111-112, and Fig. 3A, elements 303, 304, 305, and 326).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis, Huang, Yousefi, and Frishman by allowing transmissions of left/right image data, in order to provide an improved system and method encoding video information so that more information can be sent over a given bandwidth (Frishman; page 1, paragraph 2).

3, Macinnis in view of Huang, Yousefi, and Frishman discloses wherein the fourth circuit has a function of sending the modulation signal with use of electric waves with a plurality of frequency bands (Macinnis; transmission; page 2, paragraph 16, and Fig. 1, element 170, and Huang; transmission; page 5, paragraph 61, and with use of electromagnetic waves, including various frequency layers, i.e. a plurality of frequency bands; page 5, paragraph 64, and page 2, paragraph 20, and page 4, paragraph 57).

Regarding claim 4, Macinnis in view of Huang, Yousefi, and Frishman discloses wherein the fifth circuit has a function of receiving the modulation signal sent with use of electric waves with a plurality of frequency bands (Macinnis; receiving; Fig. 1, element 192, and page 1, paragraph 13, and Huang; reception; page 5, paragraph 60, and with use of electromagnetic waves, including various frequency layers, i.e. a plurality of frequency bands; page 5, paragraph 64, and page 2, paragraph 20, and page 4, paragraph 57).

Regarding claim 5, Macinnis in view of Huang, Yousefi, and Frishman discloses wherein the number of wired transmission paths is two or more (Macinnis; with use of multiple channels/paths, and wherein these channels/paths can be wired; page 3, paragraphs 22-23).

Claim 9, which discloses an electronic device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Macinnis et al., US 2014/0344443 in view of Yousefi et al., US 2012/0105637 and Frishman, US 2016/0088300, further in view of Saitoh, US 2012/0300133.

Regarding claim 6, Macinnis in view of Yousefi and Frishman discloses all the claimed limitations of claim 1, as well as the signal output device and the display device (Macinnis; server device; Fig. 1, element 100, and wherein this can include a set-top box; page 1, paragraph 13, and client device; Fig. 1, element 190, and wherein this can include a television, computer display, etc.; page 1, paragraph 13).
Macinnis in view of Yousefi and Frishman does not explicitly disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, and wherein the oxide semiconductor comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf).
In a related art, Saitoh does disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, and wherein the oxide semiconductor comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf) (transistor with at least oxide semiconductor layer, and wherein the oxide semiconductor layer comprises at least In-Ga-Zn; page 7, paragraph 106, and page 14, paragraphs 194-195, and for devices including a display and television receiver; page 27, paragraph 363).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis, .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Macinnis et al., US 2014/0344443 in view of Yousefi et al., US 2012/0105637 and Frishman, US 2016/0088300, further in view of Lee et al., US 2015/0103104.

Regarding claim 6, Macinnis in view of Yousefi and Frishman discloses all the claimed limitations of claim 1, as well as the signal output device and the display device (Macinnis; server device; Fig. 1, element 100, and wherein this can include a set-top box; page 1, paragraph 13, and client device; Fig. 1, element 190, and wherein this can include a television, computer display, etc.; page 1, paragraph 13).
Macinnis in view of Yousefi and Frishman does not explicitly disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, and wherein the oxide semiconductor comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf).
In a related art, Lee does disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, and wherein the oxide semiconductor comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf) (transistor with at least oxide semiconductor layer, and wherein the oxide semiconductor layer comprises at least In-Zn-Ga or In-Zn-Hf; page 5, paragraph 80, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis, Yousefi, Frishman, and Lee, by allowing the disclosed system components to include specific transistors with oxide semiconductors, in order to provide an improved system, method, and device which at least reduces the frame area of a device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Macinnis et al., US 2014/0344443 in view of Huang et al., US 2010/0263012, Yousefi et al., US 2012/0105637, and Frishman, US 2016/0088300, and further in view of Saitoh, US 2012/0300133.

Regarding claim 8, Macinnis in view of Huang, Yousefi, and Frishman discloses all the claimed limitations of claim 2, as well as the signal output device and the display device (Macinnis; server device; Fig. 1, element 100, and wherein this can include a set-top box; page 1, paragraph 13, and client device; Fig. 1, element 190, and wherein this can include a television, computer display, etc.; page 1, paragraph 13).
Macinnis in view of Huang, Yousefi, and Frishman does not explicitly disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, and wherein the oxide semiconductor comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf).
or Hf) (transistor with at least oxide semiconductor layer, and wherein the oxide semiconductor layer comprises at least In-Ga-Zn; page 7, paragraph 106, and page 14, paragraphs 194-195, and for devices including a display and television receiver; page 27, paragraph 363).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis, Huang, Yousefi, Frishman, and Saitoh, by allowing the disclosed system components to include specific transistors with oxide semiconductors, in order to provide an improved system, method, and device which at least reduces the frame area of a device (Saitoh; page 2, paragraph 12).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Macinnis et al., US 2014/0344443 in view of Huang et al., US 2010/0263012, Yousefi et al., US 2012/0105637, and Frishman, US 2016/0088300, and further in view of Lee et al., US 2015/0103104.

Regarding claim 8, Macinnis in view of Huang, Yousefi, and Frishman discloses all the claimed limitations of claim 2, as well as the signal output device and the display device (Macinnis; server device; Fig. 1, element 100, and wherein this can include a 
Macinnis in view of Huang, Yousefi, and Frishman does not explicitly disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, and wherein the oxide semiconductor comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf).
In a related art, Lee does disclose a device comprises a transistor in which an oxide semiconductor is included in an active layer, and wherein the oxide semiconductor comprises In, Zn, and M (M is Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, or Hf) (transistor with at least oxide semiconductor layer, and wherein the oxide semiconductor layer comprises at least In-Zn-Ga or In-Zn-Hf; page 5, paragraph 80, and page 6, paragraph 84, and for devices including televisions, set-top boxes, TV boxes, etc.; page 3, paragraph 50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Macinnis, Huang, Yousefi, Frishman, and Lee, by allowing the disclosed system components to include specific transistors with oxide semiconductors, in order to provide an improved system, method, and device which at least reduces the frame area of a device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.